UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ADAM DAMEWOOD,                                  DOCKET NUMBER
                Appellant,                           DC-0752-14-1038-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: February 12, 2016
       AFFAIRS,
                 Agency.



                  THIS ORDER IS NONPRECEDENTIAL 1

           Adam Damewood, Atlanta, Georgia, pro se.

           Jeffrey James Hatch, Roanoke, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the agency’s action suspending him for 21 calendar days.             For the
     reasons discussed below, we GRANT the appellant’s petition for review,
     AFFIRM the administrative judge’s findings concerning the charges, but


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     VACATE her findings regarding the nexus and penalty. We REMAND the case
     to the Washington Regional Office for further adjudication in accordance with
     this Order.

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶2           Effective August 3, 2014, the agency suspended the appellant from his GS-9
     Prosthetics Representative position for 21 calendar days based on 4 charges:
     (1) failure to comply with a supervisor’s instructions; (2) unauthorized absence;
     (3) failure to follow leave-requesting procedures; and (4) failure to follow
     procedures.     MSPB Docket No. DC-0752-14-1038-I-1, Initial Appeal File
     (1038 IAF), Tab 7 at 6-9, 44-46.
¶3           The appellant filed an appeal with the Board regarding the suspension.
     1038 IAF, Tab 1.      As to Charge 1, he argued that he did not have sufficient
     training to complete the assignment forming the basis of the charge. March 25,
     2015 Hearing Compact Disc (HCD1) (testimony and closing argument of the
     appellant). He argued that Charges 2 and 3 should not be sustained because the
     agency improperly denied him properly requested leave. Id.; 1038 IAF, Tab 1
     at 7.    He argued that the agency violated his due process rights by failing to
     provide him with sufficient evidence to respond to Charge 4. 1038 IAF, Tab 1
     at 7; see 1038 IAF, Tab 26, Initial Decision (ID) at 12; HCD1 (testimony and
     closing argument of the appellant).     He also raised an affirmative defense of
     reprisal for equal employment opportunity (EEO) activity. 1038 IAF, Tab 1 at 7.
¶4           After holding the requested hearing, the administrative judge issued an
     initial decision affirming the suspension. ID. She found that the agency proved
     Charges 1 and 4 by preponderant evidence. ID at 3-4, 8-13. She rejected the
     appellant’s argument that the agency did not provide him with sufficient
     information for him to make a meaningful response to Charge 4.         ID at 9-10,
     12-13.     She did not sustain Charges 2 and 3, finding that the appellant had
     properly requested leave under the Family and Medical Leave Act of 1993
                                                                                               3

     (FMLA) for the time period at issue, which the agency improperly denied. 2 ID
     at 5-8.   She found that there was a nexus between Charges 1 and 4 and the
     appellant’s job duties and that the agency’s penalty of a 21-day suspension was
     appropriate, notwithstanding that Charges 2 and 3 were not sustained. ID
     at 13-17. She also found that the appellant failed to prove his affirmative defense
     of EEO reprisal.      ID at 17-20.     She noted that, at the hearing, the appellant
     appeared to raise an affirmative defense of discrimination based on sexual
     orientation. ID at 18. Although the appellant did not raise this claim before the
     hearing, the administrative judge found in the initial decision that the appellant
     did not prove this claim because he failed to present any evidence that the
     proposing and deciding officials were aware of, and therefore might have taken
     the action based on, his sexual orientation. ID at 17-20.
¶5         The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. He argues that: (1) he did not have the proper training and resources
     to complete the assignment that formed the basis of Charge 1; (2) the agency did
     not provide him with sufficient evidence for him to make a meaningful response
     to Charge 4; (3) the administrative judge improperly denied his request for
     several witnesses; and (4) the agency permitted a nonsupervisory employee to




     2
       Neither party challenges, and we will not disturb, the administrative judge’s finding
     that Charges 2 and 3 cannot be sustained. We note, however, that the administrative
     judge relied on the FMLA implementing regulations at 29 C.F.R. part 825, ID at 7,
     which apply to private sector and Postal Service employees. She should have relied on
     the regulations applicable to Federal employees at 5 C.F.R. part 630. See Edwards v.
     Department of Veterans Affairs, 100 M.S.P.R. 437, ¶ 7 (2005), aff’d, 180 F. App’x 963
     (Fed. Cir. 2006). We discern no harm by this error, though, because the provisions the
     administrative judge cited are analogous to the provisions at 5 C.F.R. part 630. See
     Panter v. Department of the Air Force, 22 M.S.P.R. 281, 282 (1984) (an adjudicatory
     error that is not prejudicial to a party’s substantive rights provides no basis for reversal
     of an initial decision); compare 5 C.F.R. §§ 630.1201-.1203, with 29 C.F.R.
     §§ 825.110, .112, .113, .115.
                                                                                          4

     “draft[ ] the evidence file” for the suspension action, in violation of the master
     agreement. 3 Id. at 3-5. The agency did not respond to the petition for review.
     The agency proved Charge 1 by preponderant evidence.
¶6         Charge 1 alleged that the appellant failed to comply with his supervisor’s
     instructions to complete a Standard Operational Procedure (SOP) for the clothing
     allowance program by a specific deadline. 1038 IAF, Tab 7 at 6. The appellant
     did not request an extension and provided no explanation for failing to meet the
     deadline. Id. Notwithstanding these factors, the appellant’s supervisor granted
     him an additional 4 months to complete the assignment, but he still failed to do so
     and told his supervisor that he did not think it was necessary for him to complete
     the assignment. Id.
¶7         The appellant does not dispute that he failed to complete this assignment by
     the deadline, but argues that he was unable to do so because he did not have
     proper training and access to a necessary computer program. PFR File, Tab 1
     at 4. However, the appellant acknowledged at the hearing that he had completed
     several SOPs in the past.      HCD1 (testimony of the appellant).        Although he
     testified that he had never completed an SOP for the clothing allowance program,
     he did not dispute the proposing official’s testimony that he had processed
     clothing allowances. HCD1 (testimony of the appellant and proposing official).
     The appellant also testified that he had received training in the past regarding
     clothing allowances, but asserted that the process had changed and he did not
     receive training on the new process.        July 22, 2015 Hearing Compact Disc
     (HCD2) (testimony of the appellant). Based on the foregoing, we agree with the
     administrative judge that, even if the appellant needed additional training and
     resources, he could have attempted to complete the assignment, given that he

     3
       The appellant also states that he “was illegally denied FMLA benefits,” which
     prevented him from being able to get proper medical care. PFR File, Tab 1 at 5. We
     cannot address this claim because the Board only may adjudicate a claim that an agency
     failed to comply with the terms of the FMLA as it relates to leave-related disciplinary
     actions. See Lua v. U.S. Postal Service, 87 M.S.P.R. 647, ¶ 12 (2001).
                                                                                          5

      knew how to draft an SOP and had at least some knowledge of how to process
      clothing allowances. ID at 15. Further, consistent with the agency’s claim that
      the appellant stated the assignment was unnecessary, he clearly testified that he
      believed the assignment was merely “busy work” designed to prevent him from
      doing other work and set him up for failure because his supervisor had previously
      failed to review other SOPs he completed. HCD1 (testimony of the appellant).
      We therefore discern no basis to disturb the administrative judge’s finding that
      the agency proved Charge 1 by preponderant evidence. ID at 3-4.
      The agency did not violate the appellant’s due process rights concerning Charge 4
      and proved this charge by preponderant evidence.
¶8          Charge 4, failure to follow procedures, contained two specifications. The
      first specification alleged that the appellant failed to follow established guidelines
      for processing Home Improvements and Structural Alterations (HISA) grants,
      including failing to: (1) set up five HISA files; (2) mail five HISA information
      packets following initial consults with veterans; (3) notify five veterans and/or
      vendors of HISA approval; (4) timely process four veterans’ HISA packet
      submissions; and (5) file six completed HISA forms. 1038 IAF, Tab 7 at 7. The
      second specification alleged that the appellant failed to complete scheduling tasks
      relating to three consults. Id. at 7-8.
¶9          In support of Charge 4, the agency relied upon a list of deficiencies that the
      proposing official had directed one of the appellant’s coworkers, H.D., to create
      before he proposed the action. 1038 IAF, Tab 7 at 33-36. The proposing official
      explained that complaints received while the appellant was out of the office
      prompted him to ask H.D. to go through the appellant’s office and voicemails and
      to make a list of all outstanding tasks and problems she discovered that still
      needed to be addressed. HCD1 (testimony of proposing official).
¶10         It appears that the deciding official viewed all of the items on this list as
      specifications supporting Charge 4.       HCD1 (testimony of deciding official).
      However, based upon our review, the list does not correspond fully with the
                                                                                         6

      proposal notice. For instance, it only contains three examples of the appellant
      failing to notify vendors or veterans of HISA approval, and four examples of the
      appellant failing to send HISA packets, although the proposal notice states that
      there were five instances of each. 1038 IAF, Tab 7 at 33-34 (items 1-3, 6-8, 11).
      It contains seven examples of the appellant failing to set up HISA files, although
      the proposal notice only references five such instances. Id. at 34-36 (items 9, 11,
      13-14, 16). Further, it cites issues not discussed in the proposal notice, including
      that the appellant:    (1) failed to correctly review consults for accuracy and
      completeness according to the applicable checklist; (2) failed to include
      appropriate supporting documentation when sending sensitive files to another
      location for processing; and (3) gave incorrect HISA approval information to a
      veteran. Id. at 35 (items 12, 15).
¶11         Before taking an appealable action that deprives a tenured Federal employee
      of his property right in his employment, an agency must provide him with
      minimum     due   process    of   law.     Cleveland   Board    of   Education     v.
      Loudermill, 470 U.S. 532, 543-46 (1985). He is entitled to oral or written notice
      of the charges against him, an explanation of the employer’s evidence, and an
      opportunity to present his side of the story. Id. at 546; see 5 U.S.C. § 7513(b).
      Procedural due process guarantees are not met if the employee does not receive
      notice of the employer’s evidence against him in support of the charges. See
      Stone v. Federal Deposit Insurance Corporation, 179 F.3d 1368, 1376 (Fed. Cir.
      1999).   Thus, we find it necessary to consider whether the deciding official’s
      reliance on the aforementioned list violated the appellant’s due process rights.
¶12         There is no requirement that a proposal notice be a self-contained
      document, and the Board has held that the notice requirement is satisfied when
      the proposal and any attachments to it, taken together, provide the employee with
      specific notice of the charges against him so that he can make an informed and
      meaningful reply. Alvarado v. Department of the Air Force, 97 M.S.P.R. 389,
      ¶ 15 (2004). Here, there is no dispute that the appellant gave an oral reply and
                                                                                          7

      that he received a copy of the list before doing so. HCD1 (testimony of deciding
      official and the appellant); 1038 IAF, Tab 7 at 44. Further, the deciding official
      testified that he asked the appellant about each instance noted in the list during
      his oral reply, which the deciding official estimated lasted for 2 hours. HCD1
      (testimony of deciding official).    We therefore find no due process violation
      because the appellant was aware of what the deciding official would consider and
      received an opportunity to respond before a decision was made.
¶13         The appellant claims that he was unable to defend himself against Charge 4
      because the list did not provide him with sufficient information to review the
      cases for which he allegedly failed to follow procedures. PFR File, Tab 1 at 3-4.
      Specifically, he states that he only received the veterans’ first names and the last
      four digits of their social security numbers. Id. at 3. The administrative judge
      rejected this argument, finding that the agency provided the appellant with the
      veterans’ first initials, last names, and 4-digit identifying numbers. ID at 12.
¶14         The list provided to the appellant with the June 2014 proposal notice
      contained only veterans’ initials. 1038 IAF, Tab 7 at 33-36. There is no dispute
      that this information alone would not have been sufficient for the appellant to
      identify the cases cited. HCD1 (testimony of H.D.). However, the appellant had
      previously received an almost identical copy of the list, which contained
      veterans’ last names and 4-digit identifying numbers. 4 0433 IAF, Tab 4 at 10-13.
      Taking the two lists together, the appellant had veterans’ first initials, last names,
      and 4-digit identifying numbers for items 1 through 14 and 16 on the list.


      4
        The agency initially suspended the appellant for 21 days beginning in January 2014,
      based upon the same charges and specifications at issue in the instant appeal. MSPB
      Docket No. DC-0752-14-0433-I-1, Initial Appeal File (0433 IAF), Tab 4 at 6-9, 21-23.
      The appellant filed an appeal with the Board regarding that action. 0433 IAF, Tab 1.
      The agency subsequently rescinded the suspension because it admittedly failed to
      provide the appellant with a copy of its evidence file before effecting the action.
      0433 IAF, Tab 23 at 4; 1038 IAF, Tab 7 at 5. However, it submitted a copy of the
      evidence file in February 2014 during the processing of that appeal. 0433 IAF, Tab 4
      at 10-13.
                                                                                       8

      Compare id., with 1038 IAF, Tab 7 at 33-36. The list also included relevant dates
      which, presumably, also would have been useful to the appellant in locating these
      cases. 1038 IAF, Tab 7 at 33-36. Although the appellant claims that he needed
      “more information,” he neither explains why the aforementioned information was
      insufficient nor identifies what additional information he would have needed.
      PFR File, Tab 1 at 3-4. Thus, as to items 1 through 14 and 16, we agree with the
      administrative judge that the agency provided the appellant with sufficient
      information to locate the applicable files and defend himself. ID at 12.
¶15        As to item 15, the agency did not identify the veterans whose sensitive files
      did not include appropriate supporting documentation and only provided the last
      names of the veterans involved in the appellant’s issuance of incorrect HISA
      approval information. 1038 IAF, Tab 7 at 35; 0433 IAF, Tab 4 at 12. Also, as to
      the latter, the list referenced an attachment which it appears the agency did not
      give to the appellant. 1038 IAF, Tab 7 at 35; 0433 IAF, Tab 4 at 12-13. As to
      item 17, the agency only provided the veterans’ last names. 1038 IAF, Tab 7
      at 36; 0433 IAF, Tab 4 at 13.     We therefore disagree with the administrative
      judge that the agency provided the appellant with sufficient information about
      these two issues.
¶16        The administrative judge also found, however, that, even if the agency did
      not provide the appellant with sufficient information, he could have requested
      additional information but failed to do so. ID at 12-13. She did not credit the
      appellant’s claim that he had requested additional information from the proposing
      and deciding officials and H.D.     ID at 12-13.    She noted that:   (1) both the
      proposing official and H.D. denied that the appellant requested additional
      information from them and would have had no reason not to provide him with the
      information had he asked for it; and (2) the appellant did not provide any
      evidence that he requested additional information in writing from the agency. ID
      at 12. Further, although the deciding official testified that the appellant claimed
      not to know whether any of the cases identified on the list were actual veteran
                                                                                            9

      patients, the administrative judge found that this did not support the appellant’s
      claim that he requested additional information from the deciding official.           ID
      at 12-13. She found that there was no evidence that the deciding official had any
      animus against the appellant and that, had the appellant asked for additional
      information, the deciding official would have investigated the issue, as he did
      regarding other arguments the appellant raised during the oral reply. ID at 12-13.
¶17         On review, the appellant again claims that he requested additional
      information, but he does not provide any evidence or argument to refute the
      administrative judge’s specific credibility findings to the contrary. The Board
      must give deference to an administrative judge’s credibility determinations when
      they are based, explicitly or implicitly, on the observation of the demeanor of
      witnesses testifying at a hearing; the Board may overturn such determinations
      only when it has “sufficiently sound” reasons for doing so. Haebe v. Department
      of Justice, 288 F.3d 1288, 1301 (Fed. Cir. 2002).          Accordingly, we will not
      disturb the administrative judge’s finding that the appellant failed to request
      additional information regarding Charge 4.          Thus, as to items 15 and 17,
      notwithstanding that the information provided may have been insufficient, we
      decline to find that the agency violated the appellant’s due process rights. See
      McNab v. Department of the Army, 121 M.S.P.R. 661, ¶¶ 16-18 (2014). We also
      find, based on the foregoing, that the agency’s failure to provide sufficient
      information as to items 15 and 17 did not constitute a harmful procedural error.
      See id., ¶ 17.
¶18         The administrative judge found, based upon the list of deficiencies
      discussed above, which was corroborated by the proposing official and H.D., that
      the agency proved Charge 4 by preponderant evidence. We discern no reason to
      disturb this analysis. 5 The list contains a detailed accounting of the specific tasks


      5
        Although the list of deficiencies upon which the agency relied did not provide
      evidence of some of the alleged instances of the appellant failing to notify vendors
      and/or veterans of HISA approval, and failing to send HISA packets, the charge can still
                                                                                            10

      that the appellant failed to complete according to required procedures. 1038 IAF,
      Tab 7 at 33-36. The proposing official and H.D. provided further explanation of
      each incident at the hearing. HCD1 (testimony of proposing official and H.D.).
      On review, the appellant offers no evidence or argument to refute these incidents.
      We therefore find that the administrative judge properly sustained Charge 4.
      The appellant has shown no error in the administrative judge’s witness rulings.
¶19         The appellant requested as witnesses several agency employees whom he
      alleged were “[w]itnesses to discrimination, harassment, and retaliation.”
      1038 IAF, Tab 15 at 7. The administrative judge approved two of these witnesses
      and found that the remaining witnesses would be duplicative or did not have
      relevant information to provide. 1038 IAF, Tab 19 at 2. The appellant states that
      his two approved witnesses confirmed that he was harassed in the workplace and
      argues that, had the administrative judge allowed his additional requested
      witnesses to testify, “it would have had a bigger impact on the big picture of the
      situation in which [he] was working.” PFR File, Tab 1 at 3. Even if the appellant
      was working in a hostile environment, however, this is irrelevant without
      evidence that the hostile work environment was based on his membership in a
      protected class. See Kitlinski v. Department of Justice, 123 M.S.P.R. 41, (2015)
      ¶ 20 (stating that an employee generally must allege some connection between the
      agency’s acts of hostility and his protected status to bring the challenged conduct
      within the scope of the relevant anti-discrimination statute at issue).             The
      appellant does not cite any evidence or make any argument to challenge the
      administrative judge’s finding that he failed to establish that the proposing and
      deciding officials were aware of his EEO activity or his sexual orientation. ID

      be sustained.      See Burroughs v. Department of the Army, 918 F.2d 170, 172
      (Fed. Cir. 1990) (finding that, where more than one event or factual specification
      supports a single charge, proof of one or more, but not all, of the supporting
      specifications is sufficient to sustain the charge); Cole v. Department of the Air Force,
      120 M.S.P.R. 640, ¶ 8 (2014) (explaining that an agency is required to prove only the
      essence of its charge and need not prove each factual specification supporting the
      charge).
                                                                                         11

      at 17-20. Because the appellant has not shown that the denied witnesses would
      have provided relevant, material testimony, this argument does not establish a
      basis for review. See Vaughn v. Department of the Treasury, 119 M.S.P.R. 605,
      ¶ 13 (2013).
      We remand this appeal for the administrative judge to adjudicate the appellant’s
      affirmative defense of harmful procedural error.
¶20         On review, the appellant alleges that the agency permitted a nonsupervisory
      employee to “draft[ ] the evidence (file)” for the suspension action, in violation of
      the master agreement. PFR File, Tab 1 at 3-5. He states that he raised this issue
      several times below, but it was never addressed. Id. at 4.
¶21         The appellant clearly alleged a violation of the master agreement below.
      1038 IAF, Tab 1 at 7. On his initial appeal form, he asserted that the agency
      violated the master agreement by using hearsay evidence from a coworker in
      reaching its decision to suspend him. Id. At the hearing, the appellant asked the
      deciding official whether he was aware that the document supporting Charge 4
      was prepared by H.D., a nonsupervisory employee, in violation of the master
      agreement. 6 HCD2 (testimony of deciding official). The appellant also asked
      both the proposing official and H.D. about the circumstances surrounding the
      creation of the aforementioned document. HCD1 (testimony of proposing official
      and H.D.). It therefore appears to us that this pro se 7 appellant was attempting to
      raise a harmful error affirmative defense.       See Smart v. Department of the
      Army, 105 M.S.P.R. 475, ¶ 10 (2007) (stating that pro se appellants are not
      required to plead issues with the precision of an attorney); Giesler v. Department
      of Transportation, 3 M.S.P.R. 277, 280 (1980) (holding that provisions of a
      6
        The administrative judge sustained the agency’s objection as to relevance, so the
      deciding official did not respond to this question. HCD2 (testimony of deciding
      official).
      7
       The appellant designated a union representative on his initial appeal form. 1038 IAF,
      Tab 1 at 4. However, he appeared pro se at a status conference, two prehearing
      conferences, and the hearing. 1038 IAF, Tabs 10, 16, 19; HCD1 (testimony of the
      appellant). Further, the initial decision identifies the appellant as pro se. ID at 1.
                                                                                           12

      bargaining agreement will be treated in the same manner as agency regulations
      for purposes of 5 U.S.C. § 7701(c)(2)), aff’d, 686 F.2d 844 (10th Cir. 1982).
¶22           The Board has consistently required administrative judges to apprise
      appellants of the applicable burdens of proving a particular affirmative defense,
      as well as the kind of evidence required to meet those burdens.             See Hall v.
      Department        of   Transportation,     119 M.S.P.R. 180,      ¶4    (2013),   aff’d,
      608 F. App’x 930 (Fed. Cir. 2015). Here, however, the administrative judge did
      not inform the appellant of his burden to prove, or how to prove, his harmful error
      affirmative defense. 8 1038 IAF, Tab 10 at 2-3, Tab 19 at 1. Further, she did not
      address that defense in the initial decision. ID at 17-20; see Spithaler v. Office of
      Personnel Management, 1 M.S.P.R. 587, 589 (1980) (finding that an initial
      decision must identify all material issues of fact and law, summarize the
      evidence, resolve issues of credibility, and include the administrative judge’s
      conclusions of law and her legal reasoning, as well as the authorities on which
      that reasoning rests). Thus, we cannot resolve this case without remanding it
      because the appellant did not receive a fair and just adjudication of that defense.
      See Hall, 119 M.S.P.R. 180, ¶ 5.
¶23           On remand, the administrative judge shall inform the appellant of his
      burden of proof regarding his harmful error affirmative defense and afford the
      parties an opportunity to submit evidence and argument on this issue.               See
      Hall, 119 M.S.P.R. 180, ¶ 7.        She then must issue a new initial decision that
      addresses the appellant’s harmful error affirmative defense and its effect on the
      outcome of the appeal, if any, giving appropriate consideration to any additional
      relevant evidence developed on remand. See id.
¶24           An adverse action is sustainable only if the appellant cannot establish his
      affirmative defenses.       Hall, 119 M.S.P.R. 180, ¶ 8.       Given the administrative
      judge’s failure to adjudicate the appellant’s harmful error affirmative defense, it

      8
          The agency’s pleadings also did not provide such notice.
                                                                                 13

would be premature for the Board to consider whether the agency established
nexus and the appropriateness of its penalty. Id. Thus, we vacate the
administrative judge’s findings concerning nexus and the penalty. See id., ¶ 19.
If the appellant does not prevail on his harmful error affirmative defense on
remand, then the administrative judge may incorporate into the new initial
decision her original findings with respect to nexus and the penalty. See id., ¶ 18.

                                     ORDER
     For the reasons discussed above, we remand this case to the regional office
for further adjudication in accordance with this Remand Order.




FOR THE BOARD:

                                          ______________________________
Washington, D.C.                          William D. Spencer
                                          Clerk of the Board